Citation Nr: 1411911	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

2. Entitlement to service connection for sinusitis.

3. Entitlement to an evaluation in excess of 20 percent for service-connected right knee chondromalacia patella.

4. Entitlement to service connection for a left ankle condition, to include as secondary to service-connected right knee chondromalacia patella.

5. Entitlement to service connection for a left knee condition, to include as secondary to service-connected right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from December 1978 to December 1982.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge, in Montgomery, Alabama, in October 2009.  The case was previously remanded in March 2010.  

The issues of entitlement to service connection for sinusitis, a left ankle condition, a left knee condition, and an increased rating for right chondromalacia patella are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an October 1996 decision, the RO denied the Veteran's claim of entitlement to service connection for sinusitis as the evidence of record failed to show that the claimed disability was incurred in or aggravated by service.  

2. The Veteran's statements and testimony and post service treatment records, which reflect continuity of sinus symptomatology since the Veteran's discharge from service and a possible relationship to allergies noted therein, were associated with the claims folder subsequent to the October 1996 RO decision, relate to unestablished facts necessary to substantiate the claim for service connection for sinusitis and raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The October 1996 RO decision that denied entitlement to service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2. Evidence received since the October 1996 RO decision is new and material; the claim of entitlement to service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the December 2011 supplemental statement of the case (SSOC) the Appeals Management Center (AMC) declined to reopen the Veteran's claim for service connection for sinusitis.  Nevertheless, the preliminary question of whether the previously denied claim for service connection for sinusitis should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claim.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's claim for service connection for sinusitis in an October 1996 rating decision.  At that time, the evidence of record included the Veteran's service treatment records and post-service VA treatment records.  The Veteran's service treatment records reflect that he was treated on multiple occasions for symptoms such as a persistent cough, postnasal drip, sinus drainage and nasal congestion, which were most often diagnosed as an upper respiratory infection and bronchitis.  On a February 1981 report of dental history, the Veteran reported a history of "allergies - hay fever."  In March 1981, he was diagnosed with a sinus infection following complaint of tenderness over his left maxillary sinuses among other things.  In July 1981, he complained of sinus pain and pressure since four to five months prior.  In August 1981, his sinuses sounded congested and he had chest congestion.  In October 1981, he complained of sinus and nasal congestion since two weeks prior.  On medical evaluation in May 1982, history of allergic rhinitis was noted.  

Post-service VA treatment records dating prior to the October 1996 decision show that in July 1991, the Veteran was diagnosed with allergic rhinitis and sinusitis.  In August 1992, chest x-ray showed chronic bronchitis.  Clinical treatment records dating through 1995 show continued treatment for complaints of sinus problems.  In January 1996, x-rays of the Veteran's sinuses was read as consistent with acute bilateral maxillary sinusitis due to the absence of findings of bony wall destruction.  October 1996 discharge instructions showed that the Veteran was status post sinus surgery.  

Based on the foregoing, in the October 1996 decision the RO concluded that the evidence failed to show that the Veteran's claimed sinusitis disability was incurred in or aggravated during service or that his diagnosed sinus infection was related to his claimed disability.  

In November 1996, the Veteran was provided notice of the October 1996 decision, however, he did not appeal, and the October 1996 decision is therefore final.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the October 1996 determination, numerous pieces of evidence have been made of record, including additional VA treatment records and statements and testimony of the Veteran.  Specifically, a September 2004 VA admission note showed that the Veteran had a history of chronic sinusitis since 25 years prior.  An October 2005 VA treatment note shows diagnostic assessments of chronic allergic rhinitis and recurrent sinusitis.  An April 2009 VA sinusitis educational handout reflects that sinusitis may be caused by allergies such as hay fever, weather, and that smoking can irritate sinusitis and make it easier to get.  During the October 2009 Travel Board hearing, the Veteran testified that symptoms of his currently claimed sinusitis disability began during service following a flight overseas and have continued ever since.  This evidence was not previously submitted to agency decision makers, and, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  

Specifically, the evidence relates to the unestablished facts of continuity of symptomatology of symptoms during and since service which were subsequently diagnosed as sinusitis, and a possible relationship between the Veteran's current sinusitis disability and his reported and documented history of allergies and hay fever during service.  Moreover, this evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received since the October 1996 RO decision and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent only, and for reasons described below, the appeal is granted.




ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for sinusitis; the appeal to this extent is granted.  


REMAND

Reopening the claim for service connection for sinusitis does not end the inquiry.  A determination on the merits pertaining to the Veteran's current sinusitis disability is still required.  For reasons explained below, however, additional development is needed before the Board renders a decision on the Veteran's claims for service connection for sinusitis, left ankle and knee disabilities, and his claim for increase for his service-connected right knee disability.  

As to the Veteran's claim for service connection for sinusitis, as noted, he essentially contends that his current sinusitis disability had onset during active service and that symptoms noted during service have persisted continuously since discharge and have been diagnosed as sinusitis.  In addition, an April 2009 VA treatment note contains a sinusitis educational handout, which indicates that sinusitis may be caused by allergic rhinitis, a history of which was noted in a May 1982 service treatment note.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his current sinusitis disability.  As the evidence of record suggests that the Veteran's current sinusitis disability may have had onset during or be otherwise related to a history of allergies and/or allergic rhinitis noted during service, he must be afforded a VA examination to determine the nature and etiology of his current sinusitis disability.

As to the Veteran's claim for increase for his service-connected right knee chondromalacia patella, in July 2010, nearly four years ago, the Veteran was afforded a VA examination of his right knee in accordance with the Board's March 2010 remand directives.  In October 2013 correspondence, the Veteran alleged that range of motion findings of his right knee were not accurate as the VA examiner who conducted the examination forcefully moved his right knee during range of motion testing despite complaints of pain.  To ensure that range of motion findings of the Veteran's right knee are accurate and accurately portray the current level of severity of the Veteran's service connected right knee disability, the Board finds that the Veteran should be afforded a new VA examination of his right knee.  

As to the Veteran's claimed left knee and left ankle disabilities, the Veteran essentially contends that such disabilities are caused or aggravated by his service-connected right knee disability.  Specifically, he asserts that his claimed left knee and ankle disability are caused or aggravated by altered body mechanics related to a compensatory gait due to right knee pain and/or that the claimed left knee and ankle disabilities were incurred as a result of his service-connected right knee giving way causing him to fall and injure his left knee and left ankle.  

In April 2005, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed left knee and ankle disabilities.  The examiner diagnosed a left ankle sprain and left knee chondromalacia.  He noted that at the time of examination, the Veteran had no obvious left length discrepancy to account for increased stress on his left lower extremity and that he had a minimal gait abnormality without the use of a cane.  Nevertheless, the examiner failed to provide any explicit opinion as to whether the Veteran's service-connected right knee disability, to include right knee instability documented on several occasions prior to examination, caused or aggravated his current left ankle sprain and/or left knee chondromalacia.  Moreover, VA treatment records dating since the April 2005 examination contain numerous reports that instability of the Veteran's service-connected right knee had caused him to fall.  In light of the foregoing, the Board finds that the Veteran must be afforded an additional VA examination to determine whether he has any current disability of his left knee and ankle that is caused or aggravated by his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify current private treatment records related to his service-connected right knee disability and claimed sinusitis and left knee and ankle disabilities.  All records requests and responses received must be documented in the claims file.

2. Regardless of whether the Veteran responds to any request for records, obtain and associate with the claims file all VA treatment records dating since May 2013 from the Central Alabama VA Health Care System, to include from the Atlanta, Montgomery, Tuskegee and Birmingham VAMCs.  All records requests and responses received must be documented in the claims file.

3. Thereafter, schedule the Veteran for an upper respiratory examination by an appropriate VA medical professional to determine whether the Veteran suffers from a current chronic sinus disability to include allergic rhinitis and/or chronic sinusitis.  The  claims file, to include a copy of this REMAND should be made available to, and reviewed by the VA examiner.  Any indicated diagnostic tests and studies should be conducted.  The examiner is requested to provide a specific opinion as to:

a) whether the Veteran suffers from a current sinus disability, to include chronic sinusitis and/or allergic rhinitis and if so;

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sinus disability is related to or had its onset during service.

The examiner should specifically address the Veteran's contentions of record (i.e., that symptoms noted during service have continued persistently since service and were ultimately diagnosed as sinusitis) and his service treatment records showing treatment for bronchitis, a sinus infection, and upper respiratory infections with notation of complaints of sinus pressure and pain, nasal and sinus congestion, and post nasal drip.  He or she should also address a May 1982 service treatment record showing notation of history of allergic rhinitis and a the Veteran's February 1981 report of dental history showing his report of history of allergies - hay fever and the April 2009 VA treatment note that contains an educational handout for sinusitis which indicates that one cause may be allergies and/or hay fever. 

The examiner should provide an explanation for all elements of his/her opinion. 

4. Also schedule the Veteran for a VA orthopedic examination with an appropriate examiner and, if possible, an examiner other than who conducted the July 2010 examination to evaluate the current nature and severity of his service-connected right knee chondromalacia patella and to determine whether any current left knee and ankle disability is caused or aggravated by the Veteran's active military service or service-connected right knee disability with instability.  The claims folder, including a copy of this REMAND, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail, to include x-rays of the Veteran's right knee.  

After examination of the Veteran and review of the claims file, the VA examiner should specifically comment on the following:

a) The range of motion of the Veteran's right knee in both flexion and extension with notation as to at what degree pain begins.

b)  The examiner should comment on factors including deformity, painful motion, functional loss due to pain, excess fatigability, weakness, additional disability during flare-ups, instability, and ankylosis.  If either instability or ankylosis are present, the examiner should comment on the extent of such disability.

With regard to the Veteran's claimed left knee and left ankle disabilities, the examiner must list all diagnoses pertaining to the claimed disabilities found on current examination, VA examination in April 2005, and in treatment records dating since October 2004.  

For each diagnosed disability of the left ankle and left knee, the examiner must address whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in, aggravated (permanently worsened beyond natural progression) by, or is otherwise related to the Veteran's active military service, or his service-connected right knee disability with instability.  

In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's left knee and left ankle disabilities, and the aggravation of such symptomatology by his service-connected right knee disability.   

All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.

5. After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the examination reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.

6. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond. Thereafter, the case must be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


